In The
                       Court of Appeals
         Sixth Appellate District of Texas at Texarkana


                             No. 06-20-00069-CV



CSL S LONGVIEW, LLC D/B/A HAWKINS CREEK ASSISTED LIVING AND MEMORY
                      CARE COMMUNITY, Appellant

                                      V.

      PAUL WALLING AS NEXT FRIEND OF MARLYS WALLING, Appellee




                   On Appeal from the 188th District Court
                           Gregg County, Texas
                        Trial Court No. 2020-299-A




                 Before Morriss, C.J., Burgess and Stevens, JJ.
                  Memorandum Opinion by Justice Stevens
                                MEMORANDUM OPINION

       In this healthcare liability case, CSL S Longview, LLC, d/b/a Hawkins Creek Assisted

Living and Memory Care Community (Hawkins Creek) appeals the denial of its motion to

dismiss the claims filed on behalf of Marlys Walling (Walling). On appeal, Hawkins Creek

complains that the 188th Judicial District Court of Gregg County, Texas, erroneously denied its

motion to dismiss Walling’s claims for failing to file a sufficient expert’s report required under

the Texas Medical Liability Act (the Act). See TEX. CIV. PRAC. & REM. CODE ANN. § 74.351.

Because we find that the expert’s report adequately addressed at least one pleaded theory of

liability, and thereby satisfied the Act’s requirements, we affirm the trial court’s order.

I.     Background

       In February 2018, Walling, who was ninety-two years old and suffered from dementia

because of Alzheimer’s disease, was admitted to Hawkins Creek. Walling could feed herself and

carry out other daily activities, and she could ambulate adequately with the aid of a walker. That

said, because of her dementia, she would often forget to use her walker. Although she was a

resident of Hawkins Creek for less than four months, Walling experienced several falls while

trying to walk without her walker, some of which caused her to suffer injury. On or about

May 9, 2018, Walling wandered into the room of another resident where she was hit, beat, and

pushed by the other resident, causing Walling to fall and fracture her right hip. Walling was

transported to Christus Good Shepherd Medical Center in Longview where she underwent

surgery.



                                                  2
           Walling filed a healthcare liability suit against Hawkins Creek for the injuries and

damages she allegedly suffered while a resident at its facility. In compliance with the Act,

Walling timely served Hawkins Creek with the expert report of Dr. Keith E. Miller.1 After

hearing Hawkins Creek’s objections to the expert report and motion to dismiss Walling’s

claims,2 the trial court denied the objections and motion to dismiss.

II.        Standard of Review

           We review a trial court’s decision regarding the adequacy of an expert’s report under the

Act for abuse of discretion. Am. Transitional Care Ctrs. of Tex., Inc. v. Palacios, 46 S.W.3d

873, 877–78 (Tex. 2001). “A trial court abuses its discretion if it acts in an arbitrary or

unreasonable manner without reference to any guiding rules or principles.” Bowie Mem’l Hosp.

v. Wright, 79 S.W.3d 48, 52 (Tex. 2002) (per curiam). “A trial court does not abuse its

discretion simply because it may decide a matter within its discretion differently than an

appellate court.” Estate of Birdwell ex. rel. Birdwell v. Texarkana Mem’l Hosp., Inc., 122

S.W.3d 473, 477 (Tex. App.—Texarkana 2003, pet. denied) (citing Downer v. Aquamarine

Operators, Inc., 701 S.W.2d 238, 242 (Tex. 1985)). But an abuse of discretion will be found if

the trial court fails to analyze or correctly apply the law. Walker v. Packer, 827 S.W.2d 833, 840

(Tex. 1992). Our review is limited to the four corners of the report, but we read it along with the

pleadings to determine whether it provides a basis for Walling’s claims. See Texarkana Nursing


1
 Walling served Dr. Miller’s initial expert report on May 2, 2020, and Dr. Miller’s supplemental expert report on
June 2, 2020, after Dr. Miller had reviewed more material. Since the supplemental expert report contains all of
Dr. Miller’s opinions and all the facts he relied on in rendering his opinions, the parties only cite the supplemental
expert report, as will we.
2
    See TEX. CIV. PRAC. & REM. CODE ANN. § 74.351(b), (l).
                                                          3
& Healthcare Ctr., LLC v. Lyle, 388 S.W.3d 314, 318 (Tex. App.—Texarkana 2012, no pet.)

(citing Palacios, 46 S.W.3d at 878).

III.   Applicable Law

       A plaintiff who sues a defendant under the Act must serve on the defendant an expert

report that meets the statutory requirements. “A valid expert report has three elements: it must

fairly summarize the applicable standard of care; it must explain how a physician or health care

provider failed to meet that standard; and it must establish the causal relationship between the

failure and the harm alleged.” Certified EMS, Inc. v. Potts, 392 S.W.3d 625, 630 (Tex. 2013)

(citing TEX. CIV. PRAC. & REM. CODE ANN. § 74.351(r)(6)). An expert report that satisfies these

requirements, even if only as to one pleaded liability theory, allows the claimant to proceed with

his entire suit against the health care provider. Id. at 630, 632. A motion challenging the

adequacy of an expert’s report should be granted “only if it appears to the court, after hearing,

that the report does not represent an objective good faith effort to comply with” the statutory

requirements. TEX. CIV. PRAC. & REM. CODE ANN. § 74.351(1). “A ‘good faith effort’ is one

that (1) provides information sufficient to inform the defendant of the specific conduct called

into question and (2) enables the trial court to conclude the claims have merit.” Lyle, 388

S.W.3d at 317 (citing Wright, 79 S.W.3d at 52). Conversely, “[a] report that merely states the

expert’s conclusions regarding the standard of care, breach, and causation is deficient.” Id.

(citing Palacios, 46 S.W.3d at 879).




                                                4
IV.    Analysis

       Hawkins Creek complains that Dr. Miller’s report is deficient because (1) it does not

make a good-faith effort to set forth any breach of any standard of care, and (2) it does not

provide an adequate opinion on causation. Before addressing the merits of this complaint, we

need to address a preliminary matter.

       In its brief, Hawkins Creek maintains that the only relevant injury-producing event was

the one occurring on May 29, 2018. Yet, in her original petition, Walling also recounts falls on

March 18 and April 10, 2018, and states that she incurred an injury to her head in at least one of

those falls. Walling also alleged that Hawkins Creek’s negligence while Walling was under its

care, from February 2018 through May 2018, rapidly accelerated the deterioration of her health

and physical condition and led to physical and emotional trauma. Walling further alleged that

Hawkins Creek failed to, among other things, ensure that Walling received the necessary

supervision and monitoring to prevent falls and that it failed to provide, implement, and ensure

that an adequate nursing care plan was followed by nursing personnel. She also pleaded for

damages, including physical pain, suffering, and mental anguish in the past. Thus, although

Walling’s pleadings allege that Hawkins Creek’s negligence caused the injuries she allegedly

suffered on May 29, 2018, they also allege that Hawkins Creek was liable for any injuries that

she suffered from other falls that occurred while under its care. So, in examining Dr. Miller’s

report, if we determine that it adequately addressed Hawkins Creek’s liability for any of the

injury-producing falls, we must affirm the trial court’s ruling. See Potts, 392 S.W.3d at 630,

632.

                                                5
       1.      Dr. Miller’s Report

       In his report, Dr. Miller recited that Walling was ninety-two years old in 2018, that she

suffered from dementia because of Alzheimer’s disease, and that she could ambulate adequately

with a walker. But because of her dementia, Walling would forget to use her walker and needed

to be reminded to not try to ambulate without it. The report also noted that, while she was a

resident of Hawkins Creek, Walling suffered injuries because of falls and that she fell many

times. As for those falls, the report states:

               On March 18, 2018, a Resident Service Note stated that Ms. Walling “. . .
       had another fall in the hallway.” It is not clear from the medical records when the
       fall previous to this had occurred.

                On April 10, 2018, Ms. Walling was heard screaming by the staff of
       Hawkins Creek Assisted Living Community. She was found on the floor of the
       facility with an injury to her forehead. An incident report stated that Ms. Walling
       had been trying to ambulate without her walker and as a result she fell to the
       floor.

               Despite this injury, there was no documentation in the medical records of
       any appropriate interventions implemented by the staff of this facility that would
       have prevented future falls. There was no documentation in the medical records
       that Ms. Walling’s physician or family were notified of this incident. The only
       notation of any action taken by this facility was the brief statement “hospice
       notified[.”]

              Only a week after her previous fall, Ms. Walling was heard screaming and
       found on the floor of this facility having fallen once again, on April 18, 2018. A
       nursing summary noted that upon examining Ms. Walling for injuries, she was
       found to still “. . . have some facial bruising from a previous fall.”

              Despite this injury, and having suffered at least two falls in only one week,
       there was no documentation in the medical records of any appropriate
       interventions implemented by the staff of this facility following this latter fall that
       would have prevented future falls. There was no documentation in the medical
       records that Ms. Walling’s physician or family were notified of this latter
       incident.
                                                 6
              Ms. Walling’s records in this healthcare facility documented frequent
       wandering without any specific interventions implemented which would have
       prevented this activity which was likely to result in injuries due to falls.

              On May 22, 2018, a Resident Service Note stated that Ms. Walling had
       been “. . . up wandering throughout the night. On three different occasions . . .
       [.”]

               On May 23, 2018, another Resident Service Note stated that Ms. Walling
       “. . . would not stay in bed . . . she kept getting out of her bed . . . walking into
       living room area confused . . . [.”]

                On May 24, 2018, a final Resident Service Note stated that Ms. Walling
       “. . . kept getting out of bed . . . and walking into the living room area without her
       walker . . . [.”]

               ....

               On or about May 29, 2018, when Ms. Walling was allowed to wander into
       the room of another resident, she was severely beaten by this resident and
       knocked to the floor. This attack, beating, and fall resulted in Ms. Walling
       suffering a hip fracture.

Among the standards of care applicable to caring for Walling, the report stated that Hawkins

Creek and its staff were required to:

               A.      Recognize and act on the fact that Ms. Marlys Walling was at
       higher risk for injuries due to falls, hip fractures, injuries due to failing to properly
       monitor, injuries due to failing to provide a safe environment, and related
       complications, by preparing and following a resident comprehensive assessment
       and an individual service plan based on an accurate assessment;

               B.     Specifically implement an effective and accurate plan to prevent
       injuries due to falls, injuries due to failing to properly monitor, injuries due to
       failing to provide a safe environment, and related complications in Ms. Marlys
       Walling, by ensuring:

                       1.      That Ms. Walling was provided a safe environment in
                               which to reside[] including protecting her from other
                               residents of this facility;
                                                  7
                           2.       Ms. Walling was reminded to use her walker for
                                    ambulation at all times . . . .[3]

As for the breach of the standard of care, the report stated, among other things, that Hawkins

Creek failed to prepare and follow a resident comprehensive assessment and an individual

service plan based on an accurate assessment and that Hawkins Creek failed to ensure Walling

was reminded to use her walker at all times. Dr. Miller explained:

                 Both statutory regulations and the standard of care require a documented,
         individualized assessment of each resident soon after admission to an assisted
         living facility with updates over time or as the resident’s condition changes. The
         purpose of such a medical record is to improve resident care by ensuring the staff
         has been thorough in its assessment, and it also helps to transmit vital information
         between healthcare providers and staff. Ms. Walling’s advanced age, her medical
         history, and previous falls at this facility, all placed her at a very high risk for
         injuries as a result of future falls. These were all extremely important facts that
         should have been clearly listed in Ms. Walling’s resident assessment which would
         have placed the staff of this facility on notice of Ms. Walling’s risk for falling and
         would have caused a reasonable staff to provide proper interventions and care for
         this resident.

                 Any competent and reasonable assisted living facility, practicing
         according to acceptable standards of care would have recognized and acted on the
         fact that Ms. Marlys Walling was at higher risk for injuries due to falls, hip
         fractures, and related complications, by preparing and following a resident
         comprehensive assessment and an individual service plan based on an accurate
         assessment. . . .

                  ....

                 Hawkins Creek Assisted Living Community’s own medical records
         indicated they were aware of Ms. Walling’s risk for falls. Ms. Walling had
         suffered numerous previous falls while a resident in care of this facility, prior to
         her final fall on May 29, 2018. Despite having fallen multiple times and being
3
 Dr. Miller’s report also sets forth two additional standards of care that he opines Hawkins Creek breached and
concludes that such breach was the proximate cause of Walling’s injuries. Because the report adequately addresses
at least one theory of liability as to some of Walling’s injuries through the two standards of care cited, we need not
address the two additional standards set forth in the report.
                                                          8
       aware that Ms. Walling was at high risk for future falls, Hawkins Creek Assisted
       Living Community failed to take appropriate precautions and interventions which
       would have prevented further falls and the injuries known to be associated with
       falls which include hip fractures.

               Any competent and reasonable assisted living facility, practicing
       according to acceptable standards of care would have specifically implemented an
       effective and accurate plan to prevent injuries due to falls, a hip fracture, and
       related complications in Ms. Marlys Walling, by ensuring: (1) Ms. Walling was
       reminded to use her walker for ambulation at all times . . . .

The report also addressed whether the breach of these standards caused injury to Walling:

       Had proper care as described in detail above, been given to Ms. Walling then
       more likely than not and to a reasonable degree of medical and nursing[]
       probability and certainty, Ms. Walling would not have suffered her injuries due to
       a fall, a hip fracture, and related complications, along with overall worsening of
       her condition, as well as unnecessary and preventable pain, suffering, mental
       anguish, and loss of dignity.

Dr. Miller also opined that Walling’s injuries “could have, within a reasonable degree of medical

and nursing[] probability and certainty, been prevented and/or detected/addressed earlier if these

standards had been followed.”

       2.      Dr. Miller’s Report Adequately Sets Forth a Breach of the Standard of Care

       Hawkins Creek first contends that Dr. Miller’s report does not meet the statutory

requirements for an expert report because the standards of care set forth in the report do not

“inform the defendant of the specific conduct called into question” and do not “enable[] the trial

court to conclude the claims have merit.” Lyle, 388 S.W.3d at 317 (citing Wright, 79 S.W.3d at

52). It argues that the two standards of care set forth above are conclusory. We disagree.

       The report sets forth that, because Walling had a higher risk for falls, Hawkins Creek was

required to prepare and follow a comprehensive assessment and individual service plan.

                                                9
Dr. Miller explained that the purpose of such an assessment and service plan was to alert the staff

that Walling was at a high risk for falls so that proper interventions and care could be provided,

specifically to ensure that Walling was reminded to use her walker for ambulation at all times.

In several places, the report notes that there was no comprehensive service plan in the medical

records. The report also notes that, even after Walling had fallen several times, at least one of

which involved an injury to her forehead when she had not used her walker, the medical records

were devoid of any reference to what interventions or measures would be taken to prevent future

falls. Based on the lack of any documentation of any comprehensive assessment, individual

service plan, or any indication that Hawkins Creek had taken any precautions or interventions to

prevent future falls, Dr. Miller concludes that Hawkins Creek breached these standards of care.4

         In support of its argument that the report’s articulation of the standards of care was

conclusory, Hawkins Creek points to Lyle, Baylor All Saints Medical Center v. Martin, and

Kingwood Pines Hospital, L.L.C. v. Gomez. However, in Lyle, we found the report deficient

when it simply stated that the standard of care “requires that the nursing facility provide a safe


4
 As to the breach of the second standard of care, Hawkins Creek argues that Dr. Miller impermissibly speculates that
its staff failed to remind Walling to use her walker. In assessing the sufficiency of the report, a court may not draw
inferences, but must look only to the information contained within the report. Wright, 79 S.W.3d at 52–53.
However, experts, as opposed to courts, are not prohibited from making inferences based on medical history.
Clavijo v. Fomby, No. 01-17-00120-CV, 2018 WL 2976116, at *10 (Tex. App.—Houston [1st Dist.] June 14, 2018,
pet. denied) (mem. op.) (citing Granbury Minor Emergency Clinic v. Thiel, 296 S.W.3d 261, 265 (Tex. App.—Fort
Worth 2009, no pet.). For example, an expert may infer from the medical records’ lack of documentation
concerning any exploration, cleaning, or wound care procedures used that the wound was not appropriately explored
and treated. See Hood v. Kutcher, No. 01-12-00363-CV, 2012 WL 4465357, at *4 (Tex. App.—Houston [1st Dist.]
Sept. 27, 2012, no pet.) (mem. op.); see also Quinones v. Pin, 298 S.W.3d 806, 813 (Tex. App.—Dallas 2009, no
pet.) (medical expert could rely on silence of medical records to support inferences). In his report, Dr. Miller infers
from the absence of any documentation in the medical records that the staff failed to remind Walling to use her
walker. Because we may only look to the information contained within the report, the accuracy of Dr. Miller’s
factual inferences is beyond our scope of review. See Kutcher, 2012 WL 4465357, at *4; Quinones, 298 S.W.3d at
813.
                                                         10
environment for its residents, insofar as it is possible,” without stating any specific actions the

facility was required to take in order to prevent the assault of its patient. Lyle, 388 S.W.3d at

318, 322. The court of appeals in Martin found the report conclusory when it simply opined

        (1) that Baylor [was] expected to adhere to ‘specific standards of care’. . . ,
        (2) that there must be policies in place to safeguard patients from assault,
        including employing “a sufficient number of security personal [sic] to insure that
        no unauthorized persons assault patients . . . ,” and (3) that these standards must
        be adequately implemented.

Baylor All Saints Med. Ctr. v. Martin, 340 S.W.3d 529, 534 (Tex. App.—Fort Worth 2011, no

pet.). In Gomez, the court of appeals found the report conclusory when it expressed the standard

of care as the duty to provide a safe environment, to house safely, and to supervise closely, but

gave no indication what specific conduct was required. Kingwood Pines Hosp., LLC v. Gomez,

362 S.W.3d 740, 748–49 (Tex. App.—Houston [14th Dist.] 2011, no pet.).

        Here, however, Dr. Miller’s report goes further than simply opining that Hawkins Creek

had a duty to take measures to prevent Walling from falling. The report expressed specific

measures that Hawkins Creek was required to take in order to prevent her falls. Moreover, the

report here is similar to the reports found sufficient in other cases involving falls at health care

facilities.

        In SSC Pleasanton Operating Co. LP v. Pennington, the report opined that

        the “minimum standards of care” applicable to Pleasanton South included,
        “[t]raining and supervising its nursing personnel to ensure that they follow the
        nursing interventions for fall precautions in the nursing care plan and the
        recommendations of other disciplines,” and “[t]raining and supervising its nursing
        personnel to ensure that they follow physician’s orders regarding fall
        precautions.”


                                                11
SSC Pleasanton Operating Co. LP v. Pennington, No. 04-12-00551-CV, 2012 WL 6195576, at

*4 (Tex. App.—San Antonio Dec. 12, 2012, no pet.) (mem. op.). The report went on to note that

Pennington’s physician gave “instructions to the nursing staff to use and monitor a ‘tab alarm’

and to ensure Mr. Pennington wore proper footwear to prevent falls.” Id. The report also noted

that Pennington suffered four falls, that the medical records did not mention the nursing staff

responding to tab alarms, and that, in two of the falls, it was noted that Pennington was not

wearing socks. On this evidence, the report concluded that Pleasanton South had breached the

standard of care:

       “[Pleasanton South] failed to adequately train and supervise its nursing personnel
       to prevent a fall from occurring as demonstrated by the fact that the nursing
       personnel failed to follow the care plan and the physician’s orders which
       collectively required Mr. Pennington’s tab alarm be in place and monitored and
       ensuring that Mr. Pennington was wearing proper footwear.”

Id. The court of appeals found the report’s articulation of the standard of care and its breach

sufficient to satisfy the statutory requirements. Id.

       In Peterson Regional Medical Center v. O’Connell, the report stated that the standard of

care for a hospital that administered a fall-inducing medication to an elderly patient was to

provide additional monitoring by hospital staff to prevent falls. Peterson Reg’l Med. Ctr. v.

O’Connell, 387 S.W.3d 889, 894 (Tex. App.—San Antonio 2012, pet. denied). Because there

was no documentation of the need for additional monitoring and the patient was left alone after

administration of the medications, the report opined that there was a breach of the standard of




                                                 12
care.5   Id.   Because the report informed the defendant of the specific conduct called into

question, the San Antonio Court of Appeals found that the report sufficiently stated the standard

of care and its breach. Id.

         In Birdwell, the expert’s report addressed the standard of care and its breach simply as

         the Wadley Regional Medical Center’s Practice Guideline: Fall Precautions, and
         policy on use of restraints . . . clearly states the standard of care is: “The patient
         will be provided an environment that is safe so that the patient is protected from
         injury during his/her hospital stay.” The use of restraints is clearly outlined in the
         details of the policy. The patient’s documented confusion, and inability to be
         taught, indicates a need for additional protection. The failure to provide this
         protection for Mrs. Birdwell was clearly below the medical center’s own standard
         of care.

Birdwell, 122 S.W.3d at 479. We held that this sufficiently addressed the standard of care and its

breach because “[t]he substance of [the] report gave fair notice to the hospital of (1) the standard

of care, i.e., the standard of providing restraints to ensure an environment that is safe so that the

patient is protected from injury; [and] (2) what the hospital did wrong, i.e., the failure to provide

restraints.” Id. at 480.

         Likewise, while it is arguable that Dr. Miller’s report could have been more specific on

the standards of care, we find that the report sufficiently set forth standards of care and the

breach of the standards so that Hawkins Creek was adequately apprised of the conduct called

into question. Consequently, we find that the report satisfied the requirements that “it . . . . fairly

summarize the applicable standard of care” and that “it . . . . explain how [Hawkins Creek] failed

to meet that standard.” Potts, 392 S.W.3d at 630.
5
 A second report noted that there were no fall assessments or documentation that showed the care given to the
patient after he fell. Because nothing in the medical records documented his status and response to nursing care
after a fall and no documentation showed that any interventions were taken to prevent additional falls, the report
opined that a breach of the standard of care occurred. O’Connell, 387 S.W.3d at 895.
                                                       13
       3.      Dr. Miller’s Report Adequately Addresses Causation as to at Least One
               Theory of Liability

       Hawkins Creek also contends that Dr. Miller’s report merely makes conclusory

statements regarding how the breach of the standards of care caused Walling’s injuries and that it

does not factually link his conclusions to the facts of the case. Hawkins Creek only addresses

whether the report sufficiently links the breach of the standards of care to the injuries Walling

suffered on May 28, 2019. Even so, as we have previously explained, Walling’s pleadings do

not limit her cause of action to the injuries and damages incurred on May 28. Rather, the cause

of action also entails the injuries incurred from other injury-producing falls that occurred while

Walling was under the care of Hawkins Creek. As a result, if the report provides a factual link

between the breach of the standards of care and any of Walling’s injury-producing falls, it will

establish a causal relationship between the breach and the harm, and that will allow Walling to

continue her suit. See id. at 630, 632.

       Because “a plaintiff asserting a health care liability claim based on negligence, who

cannot prove that her injury was proximately caused by the defendant’s failure to meet

applicable standards of care, does not have a meritorious claim,” her expert “report must show

that a qualified expert is of the opinion she can.” Columbia Valley Healthcare Sys., L.P. v.

Zamarripa, 526 S.W.3d 453, 460 (Tex. 2017). “An expert’s simple ipse dixit is insufficient to

establish a matter; rather, the expert must explain the basis of his statements to link his

conclusions to the facts.” Id. (quoting Earle v. Ratliff, 998 S.W.2d 882, 890 (Tex. 1999)). This

requires the expert report to “show[] how and why a breach of the standard of care caused

injury” and to “make a good-faith effort to explain, factually, how proximate cause is going to be
                                               14
proven.” Id. Consequently, the report must show that the harm was foreseeable and that the

negligent act or omission was a cause in fact of the harm—that the act or omission was “a

substantial factor in bringing about the harm, and absent the act or omission . . . . the harm would

not have occurred.” Id. (quoting Rodriguez-Escobar v. Goss, 392 S.W.3d 109, 113 (Tex. 2013)

(per curiam)).

       Considering the entire report, we cannot say that the trial court abused its discretion in

finding that the report satisfied these requirements. In his report, Dr. Miller documented that

Walling was a high risk for falling because of her advanced age and that, because of her

dementia, she would forget to use her walker, which she needed to ambulate. The report also

shows that the medical records lack documentation that Hawkins Creek prepared and followed a

comprehensive assessment and service plan that would have put the staff on notice of her risk of

falling and appropriate interventions. The report also documents that, by March 18, Hawkins

Creek knew that Walling had fallen at the facility at least two times. It also documents that, after

those falls, Hawkins Creek did not implement an effective plan to prevent future falls that

included ensuring that Walling was reminded to use her walker for ambulation at all times. Also

documented was Walling’s April 10 fall that resulted from her not using her walker and in which

Walling suffered an injury to her forehead. Dr. Miller opined that had Hawkins Creek given

Walling proper care—prepared and followed a comprehensive assessment and service plan that

would have put the staff on notice of her risk of falling and appropriate interventions and

implemented an effective plan to prevent future falls that included ensuring that Walling was




                                                15
reminded to use her walker for ambulation at all times—she would not have suffered her injuries

due to her falls and her falls would have been prevented.

       Thus, the report shows how and why Hawkins Creek’s breach of these standards of care,

at a minimum, caused the injuries Walling sustained on April 10. In doing so, the report showed

both that Hawkins Creek knew or should have known of the harm that could have resulted from

its failure to implement a plan to prevent falls, including ensuring that Walling was reminded to

use her walker at all times, and that Hawkins Creek’s failure to do so was a substantial factor in

bringing about the injuries Walling suffered on April 10.

       We, therefore, find that Dr. Miller’s report fairly summarized the applicable standards of

care, explained how Hawkins Creek failed to meet those standards, and established the causal

relationship between Hawkins Creek’s failure and the injuries Walling sustained on April 10.

See Potts, 392 S.W.3d at 630. Since the report satisfied these requirements to at least one of

Walling’s theories of liability, we cannot say that the trial court abused its discretion in denying

Hawkins Creek’s motion to dismiss. As a result, we overrule Hawkins Creek’s sole issue.

V.    Conclusion

       For the reasons stated, we affirm the trial court’s order.




                                              Scott E. Stevens
                                              Justice

Date Submitted:        December 9, 2020
Date Decided:          January 12, 2021


                                                 16